DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

                                                  Allowable Subject Matter
3.	Claims 1-7 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: A combination of amplifiers connected to the one or more designated motors from the plurality of amplifiers in such a way that each of the one or more designated motors is connected to any of the plurality of amplifiers; and select, for each amplifier included in the combination of the amplifiers, specifications of a power cable that connects between the amplifier and a power source in such a way as to satisfy a supply of power needed for the motor connected to the amplifier among the one or more designated motors including remaining claim limitations. 
As per independent claim 7: It is the same reason as claim 1.

                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 6,744,233 to Tsutsui discloses a servo motor control system.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846